 1   LESTER J. MARSTON
 2   California State Bar No. 081030
     RAPPORT AND MARSTON
 3   405 West Perkins Street
 4   Ukiah, California 95482
     Telephone: 707-462-6846
 5   Facsimile: 707-462-4235
 6   Email: marston1@pacbell.net
     Attorney for Plaintiffs, Chemehuevi Indian
 7   Tribe and Chicken Ranch Rancheria
 8
     XAVIER BECERRA
 9   Attorney General of California
     TIMOTHY M. MUSCAT
10
     Deputy Attorney General
11   California State Bar No. 148944
     1300 I Street, Suite 125
12
     PO Box 944255
13   Sacramento, California 94244-2550
14
     Telephone: 916-210-7779
     Facsimile: 916-323-2319
15   Email: Timothy.Muscat@doj.ca.gov
16
     Attorney for Defendants

17                       UNITED STATES DISTRICT COURT

18                     EASTERN DISTRICT OF CALIFORNIA

19
      CHICKEN RANCH RANCHERIA OF                  Case No.: 1:19-cv-00024-AWI-SKO
20    ME-WUK INDIANS, et al.,                     STIPULATION OF THE PARTIES
21                                                REGARDING SERVICE OF
                         Plaintiffs,              SUMMONS AND COMPLAINT,
22                                                DATE BY WHICH ANSWER OR
      v.                                          OTHER RESPONSIVE PLEADING
23                                                IS DUE, AND ORDER THEREON
      EDMUND G. BROWN, JR., et al.,
24
                                                  (Doc. 7)
25                       Defendants.

26
27

28


                                             1
 1          The parties, through their undersigned legal counsel, hereby stipulate as
 2   follows:
 3          1.      The plaintiffs served, and defendants Gavin Newsom1 in his official
 4   capacity as Governor of the State of California, and defendant State of California
 5   (Defendants) accepted service of, the summons and complaint in this case on
 6   January 18, 2019.
 7          2.      The plaintiffs served, and the Defendants accepted service of, the Order
 8   Setting Mandatory Scheduling Conference on January 24, 2019.
 9          3.      Given the complexity of this litigation under the Indian Gaming
10   Regulatory Act (IGRA) (18 U.S.C. §§ 1166-1168; 25 U.S.C. §§ 2701-2721), the
11   parties agree that the filing date for Defendants’ answer or other responsive
12   pleadings to the summons and complaint is extended to on or before Thursday,
13   February 27, 2019.
14          4.      The plaintiffs and Defendants request the Court to enter an order
15   approving this stipulation and ordering the parties to carry out the terms of this
16   stipulation.
17

18
     DATED: January 24, 2019                     Respectfully Submitted,
                                                 RAPPORT AND MARSTON
19
20                                       By:     /s/ Lester J. Marston
                                                 LESTER J. MARSTON, Attorney for Chicken
21                                               Ranch Rancheria of Me-Wuk Indians and the
22                                               Chemehuevi Indian Tribe

23   DATED: January 24, 2019                     XAVIER BECERRA
24                                               Attorney General of California
                                                 SARA DRAKE
25                                               Senior Assistant Attorney General
26                                               MICHELLE LAIRD

27   1
      Pursuant to Federal Rule of Civil Procedure 25(d), Governor Newsom is substituted as a party in
     place of former Governor Brown.
28


                                                    2
 1                                            Supervising Deputy Attorney General
 2                                            WILLIAM P. TORNGREN
                                              Deputy Attorney General
 3

 4                                     By:    /s/ Timothy M. Muscat
                                              TIMOTHY M. MUSCAT,
 5                                            Deputy Attorney General
 6                                            Attorney for the Defendants
 7

 8

 9
                                             ORDER
10

11            Pursuant to the parties’ above stipulation (Doc. 6), and good cause appearing,
12            It is hereby ORDERED that Defendants shall file their response to
13   Plaintiffs’ Complaint on or before February 27, 2019.
14
     IT IS SO ORDERED.
15

16   Dated:     January 30, 2019                           /s/   Sheila K. Oberto        .
17                                                   UNITED STATES MAGISTRATE JUDGE

18

19
20

21

22

23

24

25

26
27

28


                                                 3
